OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SEÑOR WOLF.
Admite la opinión de la mayoría que no se probaron las circunstancias agravantes mencionadas específicamente en la denuncia, pero la corte pasa a considerar el caso ba-*212sada en la teoría de que en la denuncia aparecían otras cir-cunstancias agravantes. En otras palabras, que si bien por la denuncia se informó de modo específico al acusado de cier-tas circunstancias agravantes y es probable, si' no presu-mible, que la causa fuera juzgada a virtud de esa teoría, la corte a indicación del fiscal lia indagado la denuncia y la prueba y descubierto otra circunstancia agravante. Es cierto que fiemos resuelto que no es nécesario determinar en la de-nuncia ' el carácter de las circunstancias agravantes, pero si se Race tal descripción el que formula la alegación debe cir-cunscribirse a la misma. En el caso de Texas de Vaechter v. State, 30 S. W. 444, solamente se resuelve que cuando se alegan dos circunstancias agravantes el acusado puede ser declarado culpable por cualquiera de ellas, pero las autori-dades parecen indicar que en Texas tiene que ser alegada la circunstancia agravante como tal. 5 C. J. 775. La juris-prudencia general de ese Estado del cual fué tomada nues-tra ley sobre el particular sostiene que no puede, imputarse a una persona una circunstancia agravante y ser declarada culpable de otra. 5 C. J. 775.